Citation Nr: 0605403	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right eye 
conjunctivitis and macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955 and from April 1955 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In August 2001, the veteran testified at a hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  A transcript of the hearing is on file.  In a 
November 2005 letter, the Board advised the veteran of his 
right to a new hearing before another Veterans Law Judge.  
The veteran did not respond to the Board's letter.  It was 
indicated in the letter that a lack of response would be 
taken to mean that a new hearing was not desired.  As such, 
the Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing request.

In a December 2001 decision, the Board held that a June 1964 
rating decision that denied service connection for 
conjunctivitis and right eye macular degeneration was not 
final, and declined to find that new and material evidence 
was submitted to reopen the veteran's claim of entitlement to 
service connection for right eye chorioretinitis.  At that 
time, the Board remanded the matters of entitlement to 
service connection for right eye conjunctivitis and macular 
degeneration and service connection for residuals of 
frostbite of the right hand and ankles to the RO for further 
development.

In a January 2005 rating decision, the RO granted service 
connection and compensable disability evaluations for cold 
injury residuals of the left foot, the right foot, and the 
right hand.  As such, the Board is of the opinion that the 
RO's action constitutes a full grant of the benefits sought 
as to the veteran's claim for service connection for 
residuals of frostbite of the right hand and ankles.

Additionally, in the December 2001 Remand, the Board noted 
that the RO's September 1998 rating decision granted service 
connection for tinnitus and left ear hearing loss, assigned 
10 percent and noncompensable disability evaluations, 
respectively.  The Board found that the veteran's March 1999 
written statement constituted a notice of disagreement with 
the assigned disability evaluations and directed the RO to 
provide the veteran with a statement of the case (SOC) as to 
the matter of whether increased and compensable ratings were 
warranted for tinnitus and left ear hearing loss, 
respectively.  Although the January 2005 SOC described the 
issues as entitlement to service connection for left ear 
hearing loss and for tinnitus, the veteran was provided with 
the relevant rating criteria for evaluating tinnitus and 
hearing loss.  Moreover, the substantive appeal (VA Form 9) 
received by the RO in March 2005 only addressed the veteran's 
right eye disorder.  As such, the Board will confine its 
consideration to the issue on the decision title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in December 2001, the Board concluded that a 
June 1964 rating decision was not final and the veteran's 
claim for service connection for right eye conjunctivitis and 
macular degeneration remained in open status since it was 
received by the RO in May 1964.  In its Remand, the Board 
expressly noted that the veteran's claim for these right eye 
disorders should be treated as an original claim and 
considered based on the evidence of record, e.g., considered 
on a de novo basis.  The Board specifically directed the RO 
to readjudicate the veteran's claim for service connection 
for right eye conjunctivitis and macular degeneration and, if 
the benefit remained denied, to issue a supplemental 
statement of the case (SSOC) on the matter.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's December 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in May 2004 that 
satisfied the Veterans Claims Assistance Act (VCAA) notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005).  Furthermore, as per the 
directive in the Board's December 2001 remand, the veteran 
was afforded VA examinations in conjunction with his other 
claims.

However, other action specifically requested by the Board in 
December 2001 has yet to be completed.  See Stegall v. West, 
supra.  The January 2005 supplemental statement of the case 
(SSOC) considered the matter of "[n]ew and material evidence 
to reopen the claim for chorioretinitis, conjunctivitis and 
macular degeneration".  But, as set forth above, in December 
2001 the Board determined that the June 1964 rating decision 
that denied for service connection for right eye 
chorioretinitis remained open, and that the claim for new and 
material evidence was not warranted.  More importantly, the 
Board directed the RO to consider the veteran's claim for 
service connection for right eye conjunctivitis and macular 
degeneration on a de novo basis.  There is no indication that 
this was done.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the court.  See 
Stegall v. West, supra.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

The RO should readjudicate the veteran's claim for 
service connection for right eye conjunctivitis and 
macular degeneration, on a de novo basis.  If the 
decision remains adverse, the appellant and his 
representative should be furnished with a SSOC that 
includes notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
applicable law and regulations considered pertinent 
to the claim on appeal, and his appellate rights.  
The veteran and his representative should be 
afforded a reasonable period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


